UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1964


In Re:   STANLEY LORENZO WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (1:07-cv-00757-TDS-WWD)


Submitted:   November 20, 2012              Decided:   November 29, 2012


Before KING, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley       Lorenzo      Williams     petitions      for    a    writ        of

mandamus seeking an order for a transcript of a state court

hearing.     We conclude that Williams is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.          Kerr   v.    United    States

Dist.     Court,     426    U.S.     394,   402     (1976);       United   States           v.

Moussaoui,     333    F.3d    509,      516-17     (4th    Cir.   2003).        Further,

mandamus     relief    is    available      only    when    the   petitioner          has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Williams is not available by way

of mandamus.         Accordingly, although we grant Williams leave to

proceed in forma pauperis and grant his motion to amend, we deny

the    petition    for      writ   of    mandamus.         We   dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                            2